Case 2:21-cv-00019-JPH-MG Document 9 Filed 06/09/21 Page 1 of 5 PageID #: 27




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

AVERY SMITH,                                             )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:21-cv-00019-JPH-MG
                                                         )
ADAMS,                                                   )
STEVENS,                                                 )
ORNDORFF,                                                )
POWER,                                                   )
LOVEALL,                                                 )
                                                         )
                               Defendants.               )

               Order Screening Complaint and Directing Further Proceedings

       Plaintiff Avery Smith is an inmate at the Wabash Valley Correctional Facility and suffers

from seizures. He filed this civil action alleging that the defendants were deliberately indifferent

to his need for medical care immediately before and during his seizures.

                                            I. Screening Standard

       Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of the

complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when

                                                     1
Case 2:21-cv-00019-JPH-MG Document 9 Filed 06/09/21 Page 2 of 5 PageID #: 28




       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                       II. The Complaint

       Mr. Smith has experienced seizures all of his life and takes medication for his seizures.

Between October and November 2020, Mr. Smith was allegedly denied adequate medical care for

his seizures in violation of his Eighth Amendment rights. At one point, Mr. Smith was taken to the

hospital because his seizures would not stop. Mr. Smith names five defendants.

   •   Sgt. Adams allegedly failed to respond in a timely manner when Mr. Smith pushed the
       emergency button in his cell to notify staff that he was about to have a seizure. As a result,
       Mr. Smith had a seizure and was injured.

   •   Officer Stevens and Officer Orndorff allegedly failed to complete their required security
       rounds every 30 minutes. If the security rounds had been timely completed, Mr. Smith
       alleges he would have gotten the help he needed right away.

   •   Nurse Power and Nurse Lovall allegedly failed to treat Mr. Smith's seizures as medical
       emergencies because they believed that nothing could be done to treat the seizures. They
       delayed taking him to the infirmary.

       Mr. Smith seeks money damages and equitable relief.

                                    III. Discussion of Claims

       A. Eighth Amendment Deliberate Indifference Standard

       The complaint is brought pursuant to 42 U.S.C. § 1983. Mr. Smith's medical treatment is

evaluated under standards established by the Eighth Amendment's proscription against the

imposition of cruel and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It

is undisputed that the treatment a prisoner receives in prison and the conditions under which he is

confined are subject to scrutiny under the Eighth Amendment."). "To determine if the Eighth

                                                 2
Case 2:21-cv-00019-JPH-MG Document 9 Filed 06/09/21 Page 3 of 5 PageID #: 29




Amendment has been violated in the prison medical context, [courts] perform a two-step analysis,

first examining whether a plaintiff suffered from an objectively serious medical condition, and

then determining whether the individual defendant was deliberately indifferent to that condition."

Petties v. Carter, 836 F.3d 722, 727–28 (7th Cir. 2016) (en banc). "[C]onduct is deliberately

indifferent when the official has acted in an intentional or criminally reckless manner, i.e., the

defendant must have known that the plaintiff was at serious risk of being harmed [and] decided

not to do anything to prevent that harm from occurring even though he could have easily done so."

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal quotations omitted). Even a short

delay in treatment can give rise to a deliberate indifference claim if it exacerbates a condition or

unnecessarily prolongs an inmate's pain. McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010).

       Applying the screening standard to the factual allegations in the complaint, certain claims

are dismissed while other claims shall proceed as submitted.

       B. Claims Against Officer Stevens and Officer Orndorff are Dismissed

       The claims against Officer Stevens and Officer Orndorff are dismissed. Mr. Smith alleges

that the Officers are liable to him because they failed to complete their required security rounds

every 30 minutes. However, there is no basis to conclude that the Officers' failure to complete their

rounds reflects deliberate indifference to Mr. Smith's seizures. There are no allegations to suggest

that the Officers knew that Mr. Smith was at serious risk of suffering a seizure during their rounds

and decided not to do anything to prevent that harm from occurring. In other words, there are no

allegations to suggest that the Officers knew that their failure to complete their rounds in a timely

fashion would result in Mr. Smith suffering injuries from seizures.




                                                 3
Case 2:21-cv-00019-JPH-MG Document 9 Filed 06/09/21 Page 4 of 5 PageID #: 30




       C. Claims against Sgt. Adams, Nurse Power, and Nurse Lovall Shall Proceed

       Mr. Smith allegedly informed Sgt. Adams that he was about to have a seizure, but Sgt.

Adams did nothing and Mr. Smith was injured. Similarly, Nurse Power and Nurse Lovell stood by

and watched him have multiple seizures before doing anything to assist. These facts are sufficient

to state an Eighth Amendment claim against Sgt. Adams, Nurse Power and Nurse Lovall. These

claims are the only viable claims identified by the Court. All other claims have been dismissed.

                        IV. Further Proceedings and Service of Process

       If Mr. Smith believes that additional claims were alleged in the complaint, but not

identified by the Court, he shall have through July 7, 2021, in which to identify those claims.

       The clerk is directed to terminate Officer Stevens and Officer Orndorff as defendants on

the docket. The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Sgt. Adams, Nurse Power and Nurse Lovall in the manner specified by Rule 4(d). Process shall

consist of the complaint, dkt [1], applicable forms (Notice of Lawsuit and Request for Waiver of

Service of Summons and Waiver of Service of Summons), and this Entry. The clerk is directed

to serve the Indiana Department of Correction employees electronically.

       Defendants Nurse Power and Nurse Lovall are understood to be employees of Wexford of

Indiana, LLC. A copy of this Entry and the process documents shall also be served on Wexford

electronically. Wexford is ORDERED to provide the full name and last known home address of

any defendant who does not waive service if they have such information. This information may be

provided to the Court informally or may be filed ex parte.

SO ORDERED.

Date: 6/9/2021




                                                 4
Case 2:21-cv-00019-JPH-MG Document 9 Filed 06/09/21 Page 5 of 5 PageID #: 31




Distribution:

AVERY SMITH
149118
WABASH VALLEY – CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Electronic service to Indiana Department of Correction:

       Sgt. Adams
       (At Wabash Valley Correctional Facility)

Electronic service to Wexford of Indiana, LLC

Nurse Power
Wabash Valley Correctional Facility
P.O. Box 500
6908 S. Old US Hwy 41
Carlisle, IN 47838

Nurse Lovell
Wabash Valley Correctional Facility
P.O. Box 500
6908 S. Old US Hwy 41
Carlisle, IN 47838




                                                5
